DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 and 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2020/0077432, relying on the provisional applications 62/519,705 and 62/518,848) in view of Park et al. (US 2018/0343154, relying on the foreign application KR-10-2017-0065387).
Regarding Claim 1, Xiong teaches a communication method, comprising: determining, by a terminal device, a first bandwidth part (BP) and a second BP ([0058] Where multiple BWPs have the same numerology, such time patterns may also be used to indicate instances when the UE may be scheduled using multiple BWPs); and
receiving, by the terminal device, PDSCH from a network device ([0058] the UE may be scheduled using multiple BWPs or may be scheduled to receive PDCCH and PDSCH simultaneously on two or more BWPs),
wherein, when the first BP and the second BP correspond to a same numerology ([0053] a numerology including a 15 kHz subcarrier spacing, is applied for the PDSCH 608 occupying both BWPs #1 and #2; [0058] Where multiple BWPs have the same 
	However, Xiong does not teach receiving a first transport block (TB), the first TB is mapped onto the first BP and the second BP.
	In an analogous art, Park teaches receiving a first transport block (TB) ([0108] one TB assigned by one DCI (in case of single codeword scheduling) … may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information),
the first TB is mapped onto the first BP and the second BP ([0108] one TB assigned by one DCI (in case of single codeword scheduling) or two or more TBs (in case of multiple codewords scheduling) may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information. The BWP aggregation may be configured by the BS/network through the UE-specific higher layer signaling, MAC CE signaling or L1 control signaling; [0057] UL/DL BWPs for communication between the UE and the BS may be configured to a certain time instance by activation of DL BWPs for PDSCH).


	Regarding Claim 2, the combination of Xiong and Park, specifically Xiong teaches when the first BP and the second BP correspond to the same numerology, a physical resource block (PRB) index of the first BP and a PRB index of the second BP are consecutively numbered in a frequency domain resource occupied by the first BP and the second BP ([0051] single numerology value can be explicitly indicated in the DCI. Note that the resource allocation or PRB indexing may be defined in accordance with the numerology which is signaled in the DCI).

	Regarding Claim 3, Xiong teaches when the first BP and the second BP correspond to the same numerology ([0053] a numerology including a 15 kHz subcarrier spacing, is applied for the PDSCH 608 occupying both BWPs #1 and #2; [0058] Where multiple BWPs have the same numerology; [0097] an activation of multiple BWPs with same numerology may be allowed with different slot durations).

	In an analogous art, Park teaches before the receiving, by the terminal device, a first TB from a network device ([0108] one TB assigned by one DCI (in case of single codeword scheduling) … may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information), the method further comprises: receiving, by the terminal device, first control information from the network device, wherein the first control information is configured in the first BP or the second BP, and is used to schedule the first BP and the second BP ([0092] a cross BWP scheduling method of dynamically supporting PDSCH or PUSCH transmission resource assignment using different DL or UL BWPs by the scheduling DCI transmitted through a DL BWP may be defined, and it may be defined to set the methods in the BS/network); and receiving, by the terminal device, first information from the network device, wherein the first information is used to indicate a time-frequency location of the first control information ([0067] one or more DL BWPs for PDCCH reception including scheduling DL control information (DCI) and one or more DL BWPs for PDSCH reception are separately set up by the BS/network and activated; [0092] when the single BWP scheduling is used, a linkage-based BWP scheduling method in which a semi-static 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).

Regarding Claim 4, Xiong teaches when the first BP and the second BP correspond to the same numerology ([0053] a numerology including a 15 kHz subcarrier spacing, is applied for the PDSCH 608 occupying both BWPs #1 and #2; [0058] Where multiple BWPs have the same numerology; [0097] an activation of multiple BWPs with same numerology may be allowed with different slot durations).

In an analogous art, Park teaches the method further comprises: determining, by the terminal device based on a bandwidth of the first BP and a bandwidth of the second BP, a size of a physical resource block group (RBG) allocated to the first TB ([0105] it may be defined that frequency resource (in units of PRB or RBG) assignment information regions and time domain resource assignment information regions of the DL assignment DCI or UL grant are commonly applied to the indicated DL BWP or UL BWP when a DL BWP or UL BWP is indicated by a bitmap information region included in DL assignment DCI or UL grant for a UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).

Regarding Claim 5, Xiong teaches when the first BP and the second BP correspond to the same numerology ([0053] a numerology including a 15 kHz subcarrier 
However, Xiong does not teach the first BP and the second BP are in a same BP group, before the terminal device determines the first BP and the second BP, the method further comprises: receiving, by the terminal device, second information from the network device, wherein the second information is used to indicate an identifier (ID) of the BP group, and wherein all BPs comprised in the BP group correspond to a same numerology; and wherein the terminal device determines the first BP and the second BP comprises: determining, by the terminal device, the first BP and the second BP based on the ID of the BP group.
In an analogous art, Park teaches the first BP and the second BP are in a same BP group ([0112] the UE may receive BWP setup information from a BS (S400). The BWP setup information refers to information about a BWP set that includes at least one of BWPs for the UE), before the terminal device determines the first BP and the second BP, the method further comprises: receiving, by the terminal device, second information from the network device ([0112] the UE may receive BWP setup information from a BS), wherein the second information is used to indicate an identifier (ID) of the BP group, and wherein all BPs comprised in the BP group correspond to a same numerology ([0112] the UE may receive BWP setup information from a BS (S400). The BWP setup information refers to information about a BWP set that includes at least one of BWPs for the UE; [0115] each BWP of the BWP set may be configured based on common RB indexing information about CCs formed by the BS); and wherein the terminal device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).

Regarding Claim 6, Xiong teaches when the first BP and the second BP correspond to the same numerology ([0053] a numerology including a 15 kHz subcarrier spacing, is applied for the PDSCH 608 occupying both BWPs #1 and #2; [0058] Where multiple BWPs have the same numerology; [0097] an activation of multiple BWPs with same numerology may be allowed with different slot durations).

In an analogous art, Park teaches the method further comprises: determining, by the terminal device based on bandwidths of all the BPs comprised in the BP group ([0112] The BWP setup information refers to information about a BWP set that includes at least one of BWPs for the UE; [0115] each BWP of the BWP set may be configured based on common RB indexing information about CCs formed by the BS), a size of an RBG allocated to the first TB ([0105] it may be defined that frequency resource (in units of PRB or RBG) assignment information regions and time domain resource assignment information regions of the DL assignment DCI or UL grant are commonly applied to the indicated DL BWP or UL BWP when a DL BWP or UL BWP is indicated by a bitmap information region included in DL assignment DCI or UL grant for a UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).


However, Xiong does not teach determining, by the terminal device, a third BP; and when a numerology corresponding to the third BP is different from the numerology corresponding to the BP group, receiving, by the terminal device, a second TB from the network device, wherein the second TB is mapped onto the third BP.
In an analogous art, Park teaches determining, by the terminal device, a third BP; and when a numerology corresponding to the third BP is different from the numerology corresponding to the BP group ([0055] when a plurality of numerologies (e.g., SCS, CP length, etc.) are supported in a NR CC, transceiving numerologies may be set differently according to the BWPs), receiving, by the terminal device, a second TB from the network device ([0108] one TB assigned by one DCI (in case of single codeword scheduling) … may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information), wherein the second TB is mapped onto the third BP ([0108] one TB assigned by one DCI (in case of single codeword scheduling) or two or more TBs (in case of multiple codewords scheduling) may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information. The BWP aggregation may be configured by the BS/network through the UE-specific higher layer signaling, MAC CE signaling or L1 control signaling).


Regarding Claim 8, Xiong does not teach when the first BP and the second BP correspond to different numerologies, the method further comprises: receiving, by the terminal device, a third TB from the network device, wherein the first TB is mapped onto the first BP, and wherein the third TB is mapped onto the second BP.
In an analogous art, Park teaches when the first BP and the second BP correspond to different numerologies ([0055] when a plurality of numerologies (e.g., SCS, CP length, etc.) are supported in a NR CC, transceiving numerologies may be set differently according to the BWPs), the method further comprises: receiving, by the terminal device, a third TB from the network device  ([0108] one TB assigned by one DCI (in case of single codeword scheduling) … may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information), wherein the first TB is mapped onto the first BP, and wherein the third TB is mapped onto the second BP ([0108] one TB assigned by one DCI (in case of single codeword two or more TBs (in case of multiple codewords scheduling) may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information. The BWP aggregation may be configured by the BS/network through the UE-specific higher layer signaling, MAC CE signaling or L1 control signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).

Regarding Claim 10, Xiong does not teach when the first BP and the second BP correspond to the different numerologies, the method further comprises: determining, by the terminal device based on a bandwidth of the first BP, the size of the RBG allocated to the first TB; and determining, by the terminal device based on a bandwidth of the second BP, a size of an RBG allocated to the third TB.
In an analogous art, Park teaches when the first BP and the second BP correspond to the different numerologies ([0055] when a plurality of numerologies (e.g., SCS, CP length, etc.) are supported in a NR CC, transceiving numerologies may be set in units of PRB or RBG) assignment information regions and time domain resource assignment information regions of the DL assignment DCI or UL grant are commonly applied to the indicated DL BWP or UL BWP when a DL BWP or UL BWP is indicated by a bitmap information region included in DL assignment DCI or UL grant for a UE); and determining, by the terminal device based on a bandwidth of the second BP, a size of an RBG allocated to the third TB ([0105] it may be defined that frequency resource (in units of PRB or RBG) assignment information regions and time domain resource assignment information regions of the DL assignment DCI or UL grant are commonly applied to the indicated DL BWP or UL BWP when a DL BWP or UL BWP is indicated by a bitmap information region included in DL assignment DCI or UL grant for a UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).


However, Xiong does not teach sending a first transport block (TB), the first TB is mapped onto the first BP and the second BP.
In an analogous art, Park teaches sending a first transport block (TB) ([0108] one TB assigned by one DCI (in case of single codeword scheduling) … may be transmitted 
the first TB is mapped onto the first BP and the second BP ([0108] one TB assigned by one DCI (in case of single codeword scheduling) or two or more TBs (in case of multiple codewords scheduling) may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information. The BWP aggregation may be configured by the BS/network through the UE-specific higher layer signaling, MAC CE signaling or L1 control signaling; [0057] UL/DL BWPs for communication between the UE and the BS may be configured to a certain time instance by activation of DL BWPs for PDSCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. in view of Park et al. and Jiang et al. (US 2020/0112944, relying on the foreign application CN-201710108436.6).
Regarding Claim 9, the combination of Xiong and Park does not teach when the first BP and the second BP correspond to the different numerologies, a PRB index of the first BP is independently numbered in the first BP, and a PRB index of the second BP is independently numbered in the second BP.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jiang’s method with Xiong’s method so that the terminal may be informed of position information of corresponding frequency-domain resources and the service data may be transmitted in the frequency-domain resources corresponding to the target transmission resources, and an allocation flexibility of the frequency-domain resources and a frequency utilization rate of a system are improved. (Jiang [0014]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. in view of Park et al. and Yang et al. (US 2019/0288801).
Regarding Claim 11, Xiong does not teach when the first BP and the second BP correspond to the different numerologies, the method further comprises: receiving, by 
In an analogous art, Park teaches when the first BP and the second BP correspond to the different numerologies ([0055] when a plurality of numerologies (e.g., SCS, CP length, etc.) are supported in a NR CC, transceiving numerologies may be set differently according to the BWPs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).
The combination of Xiong and Park does not teach the method further comprises: receiving, by the terminal device, third information from the network device, wherein the third information is used to indicate an identifier (ID) of a first HARQ process, and wherein the first HARQ process corresponds to the first TB; and receiving, 
In an analogous art, Yang teaches the method further comprises: receiving, by the terminal device, third information from the network device, wherein the third information is used to indicate an identifier (ID) of a first HARQ process, and wherein the first HARQ process corresponds to the first TB ([0134] Harq_DL: the (maximum) number of DL HARQ processes (e.g., the maximum number of TTIs within RTT_DL). The number of bits indicating an HARQ process ID in DL grant DCI, and/or the initial number of bits to be stored per DL data (e.g., transport block (TB)) or per HARQ process from the viewpoint of a DL soft buffer may be determined to be different according to an Harq_DL value); and receiving, by the terminal device, fourth information from the network device, wherein the fourth information is used to indicate an ID of a second HARQ process, and wherein the second HARQ process corresponds to the third TB ([0134] Harq_DL: the (maximum) number of DL HARQ processes (e.g., the maximum number of TTIs within RTT_DL). The number of bits indicating an HARQ process ID in DL grant DCI, and/or the initial number of bits to be stored per DL data (e.g., transport block (TB)) or per HARQ process from the viewpoint of a DL soft buffer may be determined to be different according to an Harq_DL value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang’s method with Xiong’s method so that the retransmission mechanism for each of the transport blocks with different numerologies can be correctly processed based on the corresponding .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2019/0313438) teaches method to support UL transmission on multiple numerologies in NR system.
Amuru et al. (US 2020/0344761) teaches bandwidth part configuration for single carrier wideband operations.
Hwang et al. (US 2020/0120680) teaches resource allocation related signaling method in wireless communication system.
Shim et al. (US 2018/0278386) teaches multi-numerology based data transmitting and receiving method.
Noh et al. (US 2018/0270799) teaches method for downlink control information design for network coordination.
Zhang et al. (US 2017/0332387) teaches method for bandwidth utilization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413